United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2508
                       ___________________________

                             Bank of America, N.A.

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                      Gary R. Peterson; Sally L. Peterson

                    lllllllllllllllllllll Defendants - Appellants

         JP Morgan Chase Bank, N.A., and its successors and assigns;
    Horizon Bank, National Association; Clear & Close Title Agency, Ltd.,
      also all heirs and devisees of any of the above-named persons who
       are deceased; and all other persons or entities claiming any right,
     title, estate, lien or interest in real estate described in the Summons
                                and Complaint herein

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: March 4, 2015
                              Filed: April 15, 2015
                                 ____________

Before WOLLMAN, BYE, and COLLOTON, Circuit Judges.
                          ____________
WOLLMAN, Circuit Judge.

       This case is before us on remand from the United States Supreme Court. In
Peterson v. Bank of America, N.A., 135 S. Ct. 1153 (2015), the Court granted a writ
of certiorari, vacated this court’s judgment in Bank of America, N.A. v. Peterson, 746
F.3d 357 (8th Cir. 2014), and remanded the case to us for reconsidering in light of its
decision in Jesinoski v. Countrywide Home Loans, Inc., 135 S. Ct. 790 (2015).

        In Peterson, we relied upon our court’s decision in Keiran v. Home Capital,
Inc., 720 F.3d 721 (8th Cir. 2013), in holding that the Petersons’ claim for rescission
under the Truth in Lending Act, 15 U.S.C. § 1601 et seq., was time-barred by 15
U.S.C. § 1635(f) because of their failure to file a lawsuit within three years of their
transaction with Bank of America. 746 F.3d at 360. The Supreme Court held in
Jesinoski that the Keiran court had erred in holding that a borrower’s failure to file
a suit for rescission within three years of the transaction’s consummation extinguishes
the right to rescind and bars relief. 135 S. Ct. at 792.

       In light of the Court’s holding in Jesinoski, we vacate that portion of our
judgment in Bank of America N.A. v. Peterson that granted Bank of America
summary judgment on the Petersons’ claim for rescission, reinstate that portion of our
judgment that vacated the grant of summary judgment to Bank of America on the
Petersons’ counterclaim for statutory damages, and remand the case to the district
court for further proceedings consistent with this opinion.
                       ______________________________




                                         -2-